IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JEFFREY JORDAN,

              Petitioner,

 v.                                                      Case No. 5D15-3915

LISA JORDAN,

              Respondent.

________________________________/

Opinion filed March 4, 2016

Petition for Certiorari Review of Order from
the Circuit Court for Hernando County,
Curtis J. Neal, Judge.

Audrey A. Jefferis, of Law Office of Audrey
Jefferis, PA, New Port Richey, for
Petitioner.

Robert B. Snow, of Robert Bruce Snow,
P.A., Brooksville, for Respondent.


PER CURIAM.

       Jeffrey Jordan (“Petitioner”) seeks certiorari review of an order requiring him to

submit to a psychosexual examination, which emanates from dissolution of marriage

proceedings with Lisa Jordan (“Respondent”).         The trial court rendered the order

concluding that “a psycho-sexual evaluation is essential to enable the Court to adequately

direct the Father’s contact with the children.” We grant the petition for certiorari because
the order under review departs from the essential requirements of the law, resulting in a

miscarriage of justice.

       Petitioner argues that good cause for the order was never established and that the

trial court failed to make the finding that his mental condition was in controversy. The

order does not address either requirement, and “[t]his alone may be sufficient to overturn

the trial court’s order.” Wade v. Wade, 124 So. 3d 369, 375 (Fla. 3d DCA 2013). Without

a transcript of the hearing, we are unable to determine from the record before us whether

sufficient evidence was presented to support these two requirements.

       We also believe that the scope of the order is too broad. The order requires that

Petitioner undergo an examination without specifying what that entails in terms of, for

example, “the length of the examination, the type of testing, or whether the testing is

limited to ‘methods routine to the profession.’” Barry v. Barry, 159 So. 3d 306, 308 (Fla.

5th DCA 2015) (quoting In re T.M.W., 553 So. 2d 260, 261 (Fla. 1st DCA 1989)). As this

court explained in Maddox v. Bullard, 141 So. 3d 1264 (Fla. 5th DCA 2014):

               The trial court’s order does not specify the manner, conditions,
               or scope of the examination, thereby, in effect, giving the
               psychologist “carte blanche” to perform any type, and all
               manner, of psychological inquiry, testing, and analysis on
               Maddox for up to four continuous hours. This violates clearly
               established principles of law, resulting in a miscarriage of
               justice.

Id. at 1266.

       Accordingly, we grant the petition and quash the order under review. We remand

this case to the trial court for further proceedings. If Respondent persists in her request

for an examination, a hearing should be held and appropriate findings of fact made in

accordance with this opinion.




                                              2
     PETITION GRANTED; ORDER QUASHED; REMANDED.


SAWAYA, PALMER and LAMBERT, JJ., concur.




                                   3